Citation Nr: 1760890	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from August 1953 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in May 2017, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

The weight of the evidence is against a finding that bilateral peripheral neuropathy of the lower extremities manifested in service, manifested within a year from service, or is otherwise due to active service including as due to radiation exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.

The VA provided the Veteran with a notice letter in June 2014.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in August 2017.

Given the above, the Board will proceed to the merits of the appeal.

Legal Criteria

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods. First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311 (a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309 (d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303 (d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309 (d)(3)(ii). 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are listed at 38 C.F.R. § 3.309 (d)(2)(i)-(xxi).  The Veteran's bilateral peripheral neuropathy of the lower extremities is not identified as a disease for which the presumption of service connection applies, and section 3.309(d) is not for application in this case.

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311  (a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation and are listed at 38 C.F.R. § 3.311 (b)(2)(i)-(xxiv), (b)(5)(iv).  Bilateral peripheral neuropathy of the lower extremities is not on that list.

Facts

The Veteran asserts that his bilateral peripheral neuropathy of the lower extremities is the result of radiation exposure during active service.  Specifically he contends that as a Fire Control Systems Mechanic/Technician, he repaired parabolic radar antennas.  At times, while working on antennas, his legs became warm.  He began to experience numbness and pain in his lower extremities about 2006 to 2007 and received a diagnosis in 2011.  10/10/2014, VA 21-4138 Statement in Support of Claim.

A Report of Medical Examination upon separation in August 1957 showed normal lower extremities.  Additionally, it was noted that he had no significant exposure to radiation.  6/25/2014 STR-Medical, at 4-5.

In a November 2011 neurology consult, the Veteran complained of numbness of feet.  He related that his symptoms began when he had an episode of gout that affected his great toe on one foot in approximately 2007.  Since that episode he had a numb sensation affecting the bottom of his feet.  He was diagnosed with peripheral neuropathy with an uncertain etiology.  The sudden onset after an episode of gout was atypical.  8/15/2017 Medical Treatment Records-Non-Government Facility, at 1, 4.

The Veteran was afforded a VA examination in August 2017.  His diagnosis of peripheral neuropathy of the bilateral lower extremities was confirmed.  The Veteran reported that he worked on the F-86 when he was in the Air Force.  He would at times stand in front of aircraft arrays for about five to seven minutes during system checks and would feel a warm sensation across his chest.  No thermal burns were reported.  A nerve conduction study showed absent sural nerve responses bilaterally.  All four motor nerves in the lower extremities showed low amplitudes as well as slowed conduction velocities.  It was determined that bilateral peripheral neuropathy of the lower extremities was less likely than not incurred or caused by the claimed in-service injury, event, or injury.  The examiner explained that the warm feeling in the Veteran's chest while in-service was likely due to exposure from non-ionizing radiation which may result in thermal injury to affected tissue.  The Veteran did not recall burns to chest wall or any other symptoms other than a warm feeling in his chest.  Service treatment records were silent for thermal injuries.  Further, nonionizing/radiofrequency radiation is employed today to destroy nerves causing pain by using the heat generated by a radiofrequency current.  Per the examiner, the effects tend to be acute and not known to be delayed by many decades.  There was no nexus between peripheral neuropathy that developed in 2007 and military service.  8/15/2017 C&P Examination.


Analysis

The Veteran has a current diagnosis of bilateral peripheral neuropathy of the lower extremities.  See, e.g., 8/15/2017 C&P Examination report.  However, the Board finds that the competent evidence of record weighs against a finding that bilateral peripheral neuropathy of the lower extremities was incurred in-service or is otherwise due to active service.

As noted above, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in this case.  VA's radiation regulations (38 C.F.R. § 3.309 and 38 C.F.R. § 3.311) only pertain to exposure to ionizing radiation. In the present case, the Veteran has alleged exposure to what can only be described as non-ionizing radiation from radar system equipment.  The Court has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2017).

Moreover, there is no evidence or allegation that the Veteran has been diagnosed with any of the radiogenic presumptive diseases listed under 38 C.F.R. § 3.309 (d).  In addition, his current disorder on appeal is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311 (b)(2).  Furthermore, there is no specific evidence or even an allegation from the Veteran that he engaged in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309 (d).  Also, his Report of Medical Examination upon separation specifically notes that he had no significant exposure to radiation.  6/25/2014 STR-Medical.  The Board has also considered that 38 C.F.R. § 3.311 (b)(4) states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311 (b)(2), VA shall nevertheless develop the claim under the provisions of section 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  At the present time, the Veteran has submitted no such medical or scientific evidence.  Thus, under 38 C.F.R. § 3.311 (a) and (c), neither a dose assessment from the Department of Defense, nor a medical opinion from the Under Secretary for Benefits, nor any further development is warranted based on alleged exposure to ionizing radiation. 

The evidence also shows that his disability was first diagnosed in 2011.  The record does not show, nor does the Veteran contend, that peripheral neuropathy of the bilateral lower extremities was manifest prior to 2006, more than 50 years after his separation from service in 1957.  There is also no competent medical evidence of a causal link between the Veteran's peripheral neuropathy of the bilateral lower extremities and his exposure to radiation in service.  Accordingly, service connection for peripheral neuropathy on the basis that it became manifest in service, or on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309 (a) is not warranted.

Next, the Veteran is not precluded from presenting evidence that his claimed disabilities are due to or the result of radiation exposure on a direct basis, which is the third way to substantiate such a claim.  See, e.g., Combee, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  As noted above, the Veteran has not presented any competent evidence that his claimed disabilities were the result of his exposure to ionizing radiation in service. Moreover, there are no opinions of record relating any of these disabilities to his exposure to ionizing radiation.

The Board finds the August 2017 VA opinion to be highly probative and deserving of significant weight.  The examiner determined that the evidence did not support a link between the Veteran's disabilities and his active service.  Moreover, as noted above, no other competent medical evidence refutes that.  In this regard, the Board notes the examiner performed a physical examination, recorded a detailed medical history, reviewed diagnostic testing, and provided a clear rationale.

In sum, the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran had bilateral peripheral neuropathy of the lower extremities in-service or to a compensable degree within one year following discharge from service, or that such disability is related to active service, to include as a result of ionizing or non-ionizing electromagnetic radiation.  Accordingly, the claim for service connection for peripheral neuropathy of the lower extremities is denied.

For the foregoing reasons, the preponderance of the evidence is against the issues of entitlement to service connection for peripheral neuropathy of the lower extremities.  The benefit of the doubt is therefore not for application and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to radiation exposure is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


